DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 10/23/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
                                                  
                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
         Claim limitation “a sensing means” (claim 6, line 3) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “sensing” without reciting sufficient structure to achieve the function.  
         Claim limitation “a communication means” (claim 6, line 5) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “communication” without reciting sufficient structure to achieve the function.  
Claim limitation “an expansion means” (claim 14, line 8) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “expansion” without reciting sufficient structure to achieve the function.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The specification does not disclose, that sensing means (refer to rejected under 35 U.S.C. 112(b) below). 
The specification discloses, that communication means is the communication line 12020 illustrated as a solid line or controller area network (CAN) in FIG. 3. Page 12, lines 19-24. 
The specification discloses, that an expansion means is an expansion valve. Page 15, lines 3-5.                                                
                                    Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding .

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.          
Claim 1 recites the limitation "the interior" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- an interior --.
Claim 6 recites limitations “sensing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.


Claim 7 recites “the other module compensates it” in lines 3-4, is unclear in its content of the claim.
Claim 8 recites “the state of the module” in line 1, which is confusing as it is unclear how it relates to the previous recitation of “the first module, the second module, and the third module” above in line 3 of claim 7. For examination purposes, the limitation is being considered as -- a state of the first module --.
Claim 9 recites “the state” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a state --.
Claim 9 recites “the operation” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- an operation --.
Claim 2-16 are rejected based upon their dependency from claim 1. 
                                                                      
                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-10 and 14-15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Masakazu et al. (JP2013-075628, see attached translation) in view of Jong (KR10-2012-0129076, see attached translation).
In regards to claim 1, Masakazu discloses a thermal management system (refer to Fig.  7) for a vehicle for cooling electronic components (41) required for autonomous driving of the vehicle, the thermal management system comprising: a first module (42, cooler) for cooling the electronic components (41) through a self-cooling structure (via cooling circuit 530) thereof (refer to par. 41); a second module (main refrigerant circuit 21) for cooling the electronic components (41) by using a refrigerant cycle (refrigerant circuit 520) for air-conditioning the interior of the vehicle (refer to par. 57). Masakazu does not explicitly teach a third module for cooling the electronic components by using a refrigerant cycle or a coolant cycle, wherein the electronic components are cooled by at least two modules among the first, second and third modules.  
        Jong teaches a cooling system for electric vehicle (Figs. 5A and 5B), wherein a third module (corresponding to an electric cooling part 100; Figs. 5A and 5B) for cooling an electric parts (500) by using a coolant of a coolant cycle (cycle of pump 120), and operating in a first mode for allowing the coolant to flow toward both the electric parts (500) and a condenser (210), and a second mode for allowing the coolant to flow only toward the electric parts (500), (refer to page 6, paragraph 5; Figs. 5A and 5B). 
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the thermal management system of Masakazu (refer to page 6, par. 5 of Jong).
In regards to claim 2, Masakazu meets the claim limitations as set forth above in the rejection of claim 1. Further, Masakazu teaches wherein thermal management of the electronic components (41; Fig. 1 of Masakazu) is performed by the first module (42, cooler) and the third module (corresponding to an electric cooling part 100; Figs. 5A and 5B of Jong).  
In regards to claim 3, Masakazu meets the claim limitations as set forth above in the rejection of claim 1. Further, Masakazu teaches wherein thermal management of the electronic components (41) is performed by the first module (42, cooler) and the second module (main refrigerant circuit 521).  
In regards to claim 4, Masakazu meets the claim limitations as set forth above in the rejection of claim 1. Further, Masakazu teaches wherein coolant (coolant of circuit 30) circulating the electronic components (41) is cooled using a cooling heat source (coolant from coolant circuit 520) of the second module (521), and wherein the third module (corresponding to an electric cooling part 100; Figs. 5A and 5B of Jong) and the second module (521) interlock with each other to selectively cool (via two modes of operations of Jong) the coolant circulating the electronic components (41). 
In regards to claim 5, Masakazu meets the claim limitations as set forth above in the rejection of claim 2. Further, Masakazu teaches wherein the second module (521) aids (42) and the third module (corresponding to an electric cooling part 100; Figs. 5A and 5B of Jong) to selectively cool (via two modes of operations of Jong) the coolant circulating the electronic components (41).  
In regards to claim 6, Masakazu meets the claim limitations as set forth above in the rejection of claim 1. Further, Masakazu teaches further comprising: a sensing means (pressure sensor, temperature sensor, etc.; par. 48) for sensing states of at least two modules selected among the first module (42), the second module (521), and the third module (corresponding to an electric cooling part 100; Figs. 5A and 5B of Jong); and a communication means (execution unit 61) for performing communication between at least two modules (42, 521) selected among the first module, the second module, and the third module (refer to par. 48). 
In regards to claim 7, Masakazu meets the claim limitations as set forth above in the rejection of claim 6. Further, Masakazu teaches wherein when the sensing means (pressure sensor, temperature sensor, etc.; par. 48) senses that one among the at least two modules selected among the first module (42), the second module (521), and the third module (corresponding to an electric cooling part 100; Figs. 5A and 5B of Jong), the other module compensates it to perform thermal management of the electronic components (41).  
In regards to claim 8, Masakazu meets the claim limitations as set forth above in the rejection of claim 7. Further, Masakazu teaches wherein the state of the module sensed by the sensing means is temperature information (refer to par. 48).  
In regards to claim 9, Masakazu meets the claim limitations as set forth above in the rejection of claim 6. Further, Masakazu teaches further comprising: a temperature (control device 60) for sensing the state of the second module (521) and controlling the operation of the second module (refer to par. 24), wherein sensing lines (lines connecting sensors) of the temperature control head (60), but fails to explicitly teach a stand-alone controller for sensing the state of the third module and controlling the operation of the third module, the stand-alone controller interlock with each other.
         Jong teaches the third module (corresponding to an electric cooling part 100; Figs. 5A and 5B) for cooling an electric parts (500). 
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the thermal management system of Masakazu to include third module for cooling the electronic components such that the stand-alone controller of Masakazu for sensing the state of the third module and controlling the operation of the third module, the stand-alone controller to be interlock with each other as taught by Jong in order to independently control the flow of the coolant by switching a cooling mode into the first and second modes (refer to page 6, par. 5 of Jong).
In regards to claim 10, Masakazu meets the claim limitations as set forth above in the rejection of claim 1. Further, Masakazu teaches wherein the first module (42) cools the electronic components (41) using at least one among radiation of heat (via radiator 45), conduction, and convection current (refer to par. 43).  
In regards to claim 14, Masakazu meets the claim limitations as set forth above in the rejection of claim 1. Further, Masakazu teaches wherein the second module (21) comprises: a second refrigerant line (branch pipe 22a) which is a flow passage of the refrigerant (refrigerant from refrigerant circuit 20); a second compressor (80) for (an outdoor heat exchanger 82) for condensing the refrigerant by exchanging heat with the air; an expansion means (expansion valve 87a) for expanding the refrigerant; an evaporator (87) disposed inside an air-conditioning case (enclosure holding air conditioning unit) to exchange heat between the refrigerant and the air discharged to the interior of the vehicle; a third refrigerant line (522b) bypassing the evaporator (87); a second chiller (50) disposed in the third refrigerant line (522b) to exchange heat between the refrigerant and the coolant (coolant from circuit 30); and a second coolant line (32a) which is a flow passage of the coolant exchanging heat with the electronic components (41) and passes the second chiller (50).  
In regards to claim 15, Masakazu meets the claim limitations as set forth above in the rejection of claim 14. Further, Masakazu teaches wherein the second module (21) further comprises: a second branch line (33a) branching off from the second coolant line (32a) and bypassing (via valve 543) the second chiller (50); and a second low-temperature radiator (45) disposed in the second branch line (33a) to exchange heat between the air and the coolant (as can be seen in Fig. 7).  
                                               Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, including all of the limitations of the base claim and any intervening claims. Claims 12-13 are also objected to as being dependent upon claim 11.
        
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763     
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763